Citation Nr: 1121525	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned at a hearing held in March 2011 at the RO.  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his headache disorder is more severe than currently evaluated.  A review of the evidence reflects that further development is needed to ascertain the current severity of this disorder.  Specifically, since his last VA examination in July 2008, the Veteran has submitted evidence that suggests a possible worsening of his symptoms.  In an August 2009 statement, the Veteran's treating VA physician, Dr. Coenen, stated that the Veteran was no longer employable due to his headaches.  The Veteran's testimony of March 2011 also suggests that his headaches have increased in frequency as he cited having three episodes of prostrating symptoms per week.  

A new examination is indicated to ascertain the current severity of the service-connected disability.  The United States Court of Veterans Appeals (Court) has held that the fulfillment of the statutory duty to assist includes the conduct of a through and contemporaneous medical examination which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to the examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his service connected headache disorder, since the last records were obtained from the VA in June 2010, and private records were submitted in February 2011.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the Veteran should also be scheduled for an appropriate VA examination to obtain a medical opinion concerning the severity of his migraine headaches in accordance with the latest AMIE worksheet for rating headache disorders.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Taking into account the observations made in the examination, along with all the medical evidence of record, the examiner should respond specifically to each of the following questions:

(a.) Does the Veteran have prostrating attacks that are characteristic of migraine? 

(b.) If the Veteran has prostrating attacks that are characteristic of migraine, what is the frequency of such attacks?  (i.e.  does the frequency average to about once per month, or once every 2 months over the last several months or are they less frequent?)

(c)  If such attacks are deemed very frequent (more than once per month) and completely prostrating and prolonged, the VA examiner should indicate whether these attacks are productive of severe economic inadaptability.  In discussing this question, the examiner should also address the evidence of record regarding employability to include the opinion from Dr. Coenen made in August 2009 regarding the effects of the Veteran's headaches on his employability.  

If the examiner determines that it simply is not feasible to respond to any of the above questions, then he/she should explain why this is not possible.  The complete rationale for all opinions expressed should be discussed, and relevant information from the claims file identified.

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


